Citation Nr: 0200347	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  97-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
grenade fragmentation, left arm, currently evaluated at 10 
percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and October 1997 rating 
decisions by Department of Veterans Affairs (VA) Regional 
Offices.  Those ratings decisions, in pertinent part, denied 
entitlement to a grant of a total disability rating based on 
individual unemployability (TDIU) and an evaluation in excess 
of 10 percent for fragmentation wound, left arm, and.  In 
March 1999, the Board remanded these issues for further 
development.  The case then came back to the Board and a 
decision was entered by the Board on November 15, 2000. 

The veteran subsequently appealed the Board's November 15, 
2000, decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to Appellee's Unopposed 
Motion for Remand and to Stay Proceedings (Motion) filed in 
March 2001, the Court issued an Order that same month which 
vacated that part of the Board's November 15, 2000, decision 
which denied entitlement to an evaluation in excess of 10 
percent for left wrist disability and denied entitlement to a 
compensable evaluation for left upper arm disability.  The 
Court then remanded the case back to the Board for 
consideration under the newly enacted Veterans Claims 
Assistance Act of 2000.  

Although not entirely clear, it would appear that the Board's 
assignment of a separate 10 percent evaluation for left hand 
disability in its November 15, 2000, decision was not vacated 
or remanded.  However, for purposes of clarity in this 
particular case, the essential findings of the Board 
regarding the evaluation for left hand disability is included 
again in the following decision.   


FINDINGS OF FACT

1.  Residuals of a grenade fragmentation wound to the left 
hand include a retained metallic foreign body at the base of 
the thumb and a retained metallic foreign body at the 
metacarpophalangeal joint of the fifth digit; these residuals 
are manifested by pain and are productive of decreased grip 
strength, but without limitation of motion. 

2.  Residuals of a grenade fragmentation wound to the left 
wrist are manifested by several small, non-tender scars; 
range of motion testing reveals pain in palmar flexion at 45 
degrees and pain in dorsiflexion at 40 degrees.  

3.  Residuals of a grenade fragmentation wound to the upper 
left arm are manifested by a well healed, 1/2 cm non-tender 
scar in the triceps/biceps region.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent evaluation 
for residuals of a grenade fragmentation wound to the left 
hand are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5309 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a grenade fragmentation wound 
to the left wrist are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2001).

3.  The criteria for entitlement to a compensable evaluation 
for residuals of a grenade fragmentation wound to the left 
upper arm are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. § 4.71a, 
Diagnostic Codes 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes two relatively recent VA 
examination reports dated in 1997 and 1999, as well as VA 
inpatient and outpatient records.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.   

Further, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for residuals of grenade 
fragmentation to the left arm.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and other communications have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board, therefore, 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
regulation, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  

Left arm disability

The Board notes here that the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.  The concern expressed by this regulation is 
that none of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).  
Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. at 261.  

It appears from the claims file that the veteran suffered 
grenade fragmentation injuries to the left upper extremity in 
1951.  Those injuries have been service-connected and, for 
rating purposes, the disability has been described in terms 
of the left arm.  However, for reasons hereinafter more 
particularly explained, the Board finds that three separate 
ratings are warranted since the evidence shows that three 
separate and not overlapping areas of the left upper 
extremity were affected by the grenade fragmentation. 

The record shows the veteran has reported that his right hand 
is his dominant hand.  At the time of his initial VA 
compensation examination in April 1955, the veteran did not 
report any particular symptoms due to his left arm injuries.  
The examiner commented that there was no loss of function of 
either upper extremity; all joints appeared normal.  There 
was no swelling, atrophy, or limitation of flexion or 
extension of any joint.  

VA outpatient records dated from January 1996 to April 1997 
contain no reference to complaints or abnormal clinical 
findings regarding the veteran's left arm.  In May 1997, he 
was hospitalized at a VA facility for treatment of an 
unrelated ailment.  However, the report of a comprehensive 
neurological evaluation during that hospitalization does not 
mention any complaints or clinical findings regarding the 
left arm.  

A VA compensation examination was conducted in August 1997, 
primarily to evaluate the veteran's back and legs.  The 
examiner did note healed, non-tender, non-keloid scars in the 
left triceps region and the volar aspect of the left wrist.  
No other pertinent complaints or clinical findings were 
reported.  

VA examination in June 1999 showed several non-tender scars 
on the volar aspect of the left wrist.  There was a 2 cm 
linear scar and a 3 cm linear scar just proximal to the 2 cm 
linear scar.  In addition, there was a 1 cm linear scar on 
the lateral portion of the volar aspect and a 1 cm scar on 
the medial portion of the volar aspect, left wrist.  In 
addition, there was a round scar, 0.5 cm (approximately 1/4 
inch) in diameter, on the anterolateral aspect of the left 
upper arm in the biceps/triceps region at the mid-portion of 
the arm.  Each of those scars was non-tender, non-keloid, and 
well-healed.  The examiner noted that none of the scars was 
adherent or depressed; there was a minor amount of lost 
muscle tissue with the scars.  The veteran reported he would 
have pain when he bumped a scar.  He also complained of 
aching pain at the shell fragment wound sites with any cold 
exposure or weather change, as well as constant numbness the 
entire length of the dorsal aspect of the arm.  

Examination of range of motion of the veteran's left wrist 
disclosed palmar flexion to 50 degrees, with pain beginning 
at 45 degrees.  He had 45 degrees of palmar flexion after 
exercise.  The veteran had dorsiflexion to 45 degrees, with 
pain beginning at 40 degrees, and retaining 40 degrees of 
dorsiflexion after exercise.  The examiner noted that there 
was facial grimacing and evidence of pain with movement.  
Grip strength was reported as being 11/2/5 on the right and 1/2/5 
on the left.  The examiner noted mild atrophy of the web 
space and thenar eminence of the left hand.  No other gross 
edema, deformity, or discoloration was noted.  

The veteran was able to perform the finger-to-thumb loop, 
approximating the left thumb to each of the other four digits 
of the left hand.  The veteran was able to form a loose fist 
with the left hand and was able to pick up a dime, a paper 
clip, and a 5 mm button with the left hand.  The examiner 
indicated that there was no excessive fatigability, loss in 
function, or incoordination with 10 repetitions of fist 
forming.  There was no laxity of the left shoulder.  
Provocative tests for epicondylitis were negative.  
Provocative testing for radial and ulnar neuropathy was 
equivocal.  

Radiologic examination of the left hand disclosed a small 
metallic density near the thumb base, with another near the 
metacarpophalangeal joint, fifth digit.  The record suggest 
that there are no longer any retained foreign bodies in the 
left wrist itself, the last fragment having been excised from 
the left wrist in 1991.  The x-rays also disclosed a slight 
widening between the navicular and lunate bones.  This 
finding was interpreted as "of debatable significance."  X-
ray study of the left shoulder was reported to be negative 
with a diagnosis of normal study. 

Again, based on the June 1999 VA examination, the Board finds 
that the veteran has three separate disabilities which should 
be described separately for rating purposes since three 
separate and distinct areas of the left upper extremity are 
affected: the left hand, the left wrist, and the left upper 
arm.  There are two retained metallic objects in the 
veteran's left hand, there are scars as residuals of metallic 
objects which have been removed from the left wrist, and 
there is a scar of the left upper arm.  

Increased ratings

Turning to the question of the appropriate evaluations to be 
assigned for the three disabilities, the Board first notes 
that disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Previously, the residuals of the veteran's grenade 
fragmentation wounds of the left arm have been evaluated 
together, as one disability, under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 and 4.71a, Code 5215.  Code 7805 
provides that scars may be evaluated based on limitation of 
function of the body part affected.  Code 5215 provides that 
limitation of dorsiflexion of either wrist to less than 
15 degrees or limitation of palmar flexion of either wrist to 
in line with the forearm warrants a 10 percent evaluation.  

Also for consideration are the provisions of Code 7803 which 
provides for a 10 percent rating for superficial, poorly 
nourished scars with repeated ulceration and Code 7804 which 
provides for a 10 percent rating for superficial scars which 
are tender and painful on objective demonstration. 

Other potential diagnostic criteria are set forth under the 
Codes for rating muscle injuries.  The Board further 
acknowledges that certain provisions in the Schedule for 
Rating Disabilities dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 
1997).  The Board notes this change took effect subsequent to 
the receipt of the veteran's claim.  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991); White v. 
Derwinski, 1 Vet.App. 519, 521 (1991).  Under the 
circumstances, the veteran's increased rating claims must 
also be reviewed in light of the regulatory changes dealing 
with the pertinent rating criteria as well as under the 
applicable regulations in effect when the veteran's claims 
were filed.  See also Fischer v. West, 11 Vet.App. 121, 123 
(1998) (applying Karnas to change in rating criteria for 
muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe, and severe.  The type of disability pictures are 
based on the cardinal symptoms of muscle disability 
(weakness, fatigue-pain, uncertainty of movement) and on the 
objective evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold of 
fatigue and impairment of coordination).  38 C.F.R. § 4.54 
(1996).  For purposes of the present case, the following 
criteria are pertinent with regard to the old rating 
criteria:

(a)  Slight (insignificant) disability of 
muscles.  

     Type of injury.  Simple wound of muscle 
without debridement, infection or effects of 
laceration.  

     History and complaint.  Service department 
record of wound of slight severity or 
relatively brief treatment and return to duty.  
Healing with good functional results.  No 
consistent complaint of cardinal symptoms of 
muscle injury or painful residuals. 

     Objective findings.  Minimum scar; slight, 
if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic 
fragments. 

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present 
but a diminished excitability to faradic 
current compared with the sound side may be 
present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of 
opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing 
by a projectile (progressive sclerosing 
myositis), may be included in the severe group 
if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
For purpose of the present case, the criteria of moderate and 
moderately severe are pertinent.  Under the new rating 
criteria:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (2001).

A.  Left Hand 

As previously noted, there is x-ray evidence of two retained 
metallic foreign bodies in the left hand, one at the base of 
the thumb and the other at the metacarpophalangeal joint of 
the 5th digit.  The veteran has complained of pain in the 
left hand, but the medical evidence does not reflect any 
limitation of motion.  The June 1999 examination report shows 
that the veteran can touch all fingers of the left hand to 
the thumb.  The examination report also shows that the 
veteran is able to pick up a dime, a paper clip, and a button 
with his left hand and was able to form a loose fist.  
However, the examiner did report grimacing which indicated 
pain on repetition of fist forming exercising, although there 
was no reported loss of function, no excessive fatigability, 
and no incoordination.  However, grip strength on the left 
was reported to be less than 1/5.  

Based on the clinical findings, it appears to the Board that 
the veteran does have impairment due to the grenade fragment 
wound to the left hand.  Essentially, the injury results in 
loss of grip strength and pain on certain movements.  

Code 5309 for rating the intrinsic muscles of the hand is 
followed by a note which indicates that the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Such a disability is to be rated on 
limitation of motion, with a minimum rating of 10 percent.  

The evidence with regard to the veteran's left hand does not 
show injuries to the bones, joints, tendons, etc.  There are 
simply two retained metallic objects.  However, while no 
clear limitation of motion has been shown, there is a 
decrease in grip strength.  Recognizing the veteran's 
complaints of pain, the Board believes that a 10 percent 
rating is warranted for the left hand disability based on 
loss of grip strength under Code 5309.  However, there is no 
showing of significant loss of motion, nor is there evidence 
of any other significant impairment of the function of the 
left hand.  In this regard, it appears that the veteran is 
able to pick up relatively small objects.  As such, the Board 
also finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the left 
hand. 

B. Left Wrist 

A 10 percent evaluation has previously been assigned for left 
arm disability under Diagnostic Code 5215, the criteria for 
limitation of motion of the wrist.  In view of the Board's 
decision to restyle the left arm disability as three separate 
disabilities, the Board hereby describes the left wrist 
disability as residuals of grenade fragmentation of the left 
wrist.  

Under Code 5215, dorsiflexion (extension) of the wrist of the 
non-dominant hand limited to less than 15 degrees is 
evaluated as 10 percent disabling.  Palmar flexion limited in 
line with the forearm is evaluated as 10 percent disabling.  
The rating schedule does not provide for a higher rating for 
limitation of motion of the wrist in the absence of 
ankylosis.  In this case, considering pain, the veteran's 
palmar flexion is to 45 degrees.  38 C.F.R. §§ 4.40, 4.45.  
However, such limitation does not meet the criteria for a 
compensable evaluation for limitation of motion of palmar 
flexion.  Likewise, while dorsiflexion of the wrist with pain 
is shown to 40 degrees, that finding does not warrant a 
compensable rating under the criteria of Diagnostic Code 
5215.  

Nevertheless, in light of the recent examiner's report of 
apparent pain on motion of the left wrist, the Board finds 
that a 10 percent rating, the minimum compensable rating for 
the wrist, is warranted, based on painful motion under the 
provisions of 38 C.F.R. § 4.59.  However, because a 
10 percent evaluation has previously been assigned for the 
left arm disability under Code 5215, no higher rating is 
warranted.  

C. Left Upper Arm

The evidence also shows that the veteran had a small, round, 
non-tender, non-keloid, well-healed scar residual to a 
grenade fragment in his left upper arm, in the triceps/biceps 
region.  The examiner stated that this scar was 1/2cm in 
diameter.  The veteran's only complaint was that the scar was 
painful if he bumped it.  There is no evidence, other than 
the examiner's statement that there was a minor amount of 
muscle loss at the scars generally, to support a compensable 
evaluation for this scar, either under a diagnostic code 
applicable to evaluation of a scar or under a diagnostic code 
applicable to muscle injury.

The record simply does not include persuasive evidence 
showing that a compensable rating is warranted under the 
criteria for scars or for muscle damage to Muscle Group VI.  
Any muscle damage is slight at most and thus would not 
warrant a compensable rating under Code 5306 under either the 
old or the new criteria for rating muscle injuries.  The 
Board notes that x-ray examination in 1955 revealed several 
minute metallic foreign bodies in the biceps muscle.  
However, x-ray examination of the left shoulder showed only 
one very tiny metallic foreign body in the subcutaneous soft 
tissues of the lateral aspect of the upper arm.  X-ray study 
of the left shoulder in June 1999 was negative and 
interpreted as a normal study.  It therefore appears that 
there are no longer any retained metallic foreign bodies in 
the left upper arm.

Accordingly, the Board concludes that an increased, 
compensable rating for the left upper arm disability may not 
be assigned.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims regarding the left wrist and the left upper arm and 
that, therefore, the provisions of § 5107(b) are not 
applicable.  


ORDER

Entitlement to a separate 10 percent evaluation for residuals 
of grenade fragmentation wound of the left hand is warranted.  
To this extent, the appeal is granted.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of grenade fragmentation wound to the left wrist is 
not warranted.  Entitlement to a compensable rating for 
residuals of a grenade fragmentation wound to the left upper 
arm is not warranted.  To this extent, the appeal is denied. 


REMAND

As a result of the Board's determination as to the ratings 
assignable for the grenade fragmentation wounds to the left 
upper extremity, the veteran now has the benefit of a 
separate 10 percent rating for the left hand.  Under the 
circumstances, the Board believes it appropriate to allow the 
RO to assign a new combined rating and to review and 
reconsider the issue of entitlement to a total rating based 
on individual unemployability due to service-connected 
disability. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining any necessary signed 
releases from the veteran, the RO should 
request copies of up-to-date records, VA 
or non-VA, of any examination or 
treatment he has received for any of his 
service-connected disabilities.  All 
records so obtained should be associated 
with the claims file.  

2.  After undertaking any additional 
development deemed necessary, the RO 
should review the record, assign a new 
combined disability rating, and determine 
whether a grant of a total disability 
rating based on individual 
unemployability is warranted.  If that 
determination is adverse to the veteran, 
then he and his representative should be 
furnished an appropriate supplemental 
statement of the case and should be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



